The appeal brings for review a final decree of foreclosure in a case wherein the defense of usury was interposed.
After careful consideration of the record, briefs and arguments of counsel, we find that the disposition of the case depends upon the determination of the single question of the sufficiency of the evidence to support the findings and decree of the Chancellor based on such findings.
We find ample substantial legal evidence to support the findings and decree and, therefore, the decree is affirmed.
So ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur. *Page 619